DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               T.B., the Father,
                                  Appellant,

                                      v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                               No. 4D14-4060

                          [December 23, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Peter Evans, Acting Circuit Judge; L.T. Case No. 2011 DP
300316.

  Andrew A. Holness of Law Offices of Andrew A. Holness, P.A., West Palm
Beach, for appellant.

   Rosemarie Farrell, Orlando, for appellee.

   Patricia Murphy Propheter, Sanford, for appellee Guardian ad Litem
Program.

                        ON MOTION FOR REHEARING

PER CURIAM.

    We deny the motion for rehearing. Although the Department of
Children and Families argues against the application of the parental
relocation statute to this permanent guardianship proceeding, noting the
difficulty it may pose for permanent guardians, the plain language of the
statute makes it applicable to permanent guardianships.               See
§§ 61.13001(1)(a), .13001(1)(e), .503(4), Fla. Stat. (2014).      If the
Department is concerned about the statute’s impact on dependency and
guardianship proceedings, it should seek a legislative change.

WARNER, CONNER, JJ., and LEVEY COHEN, MARDI, Associate Judge, concur.

                           *           *           *
Not final until disposition of timely filed motion for rehearing.




                               2